



Exhibit 10.1
EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE OF CLAIMS
This Employment Separation Agreement and Release of Claims (“Separation
Agreement”) is entered into by and among Joseph R. Iantosca (“you”) and
OceanFirst Financial Corp. (the “Company”) and OceanFirst Bank, N.A. (the
“Bank”), and confirms the agreement that has been reached with you in connection
with your termination of employment with the Bank and all of the Bank’s
affiliates and direct and indirect subsidiaries. The terms of this Separation
Agreement are effective immediately upon execution of this Agreement by all
parties except that Sections 2(a)-(c), 3 and 4 of this Agreement shall be
effective only if (a) you re-execute this Separation Agreement on the space
provided at the end of this Separation Agreement on or after the Separation
Date; and (b) you do not revoke your re-execution of this Agreement as set forth
in Section 10. This means, among other things, that the severance payments and
benefits set forth in Sections 2(a)-(c) are conditioned on your re-execution and
non-revocation as set forth in the preceding sentence.
1.Termination of Employment.  Your employment with the Company, the Bank and all
subsidiaries and affiliates of each (collectively, the “Company Entities,” or
individually, a “Company Entity”), and status as an officer or director of any
Company Entity will terminate effective as of the close of business on July 1,
2019 (the “Separation Date”). The parties agree that this termination is the
result of retirement, which has the effect of a resignation without “Good
Reason” within the meaning of Section III(C) of the Employment Agreement between
you and the Company, dated as of April 5, 2017, as such agreement was
subsequently amended.


2.Severance Benefits. The Bank will pay you the “Standard Termination Payments”,
as defined in Section III(B) of the Employment Agreement within five business
days of the Separation Date. If you work up to the Separation Date and on the
Separation Date re-execute and deliver this Separation Agreement and do not
revoke this Separation Agreement pursuant to Section 10 hereof, then in
consideration of the respective terms and conditions set forth herein, the Bank
agrees to pay you (or your estate in the event of your death) or provide you
with the following benefits, all of which exceed any payment and benefits to
which you are otherwise entitled:


(a)The Bank will pay you:


(i)
an initial lump sum payment of $150,000 on the Bank’s first payroll date that is
at least seven days after the end of the Revocation Period (as defined in
Section 10(a));



(ii)
bi-weekly an amount equal to $13,461 (less applicable taxes and other required
withholdings) commencing with the Bank’s first payroll date that is at least
seven days after the end of the Revocation Period (as defined in Section 10(a))
and continuing until December 31, 2019; and



(iii)
a lump sum amount of $404,167 on January 2, 2020.



You agree to return any payments made to you pursuant to this Section 2(a) that
may be required by any federal or state regulators of the Company or the Bank,
within applicable regulatory time periods.


1

--------------------------------------------------------------------------------





(b)If you are eligible for, and you so elect, continuation coverage for life,
medical, dental and vision coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Bank shall pay the cost of such coverage for a
period of 18 months following the Separation Date.


(c)All shares of restricted stock of the Company granted to you more than 12
months prior to the Separation Date shall become fully vested as of the end of
the Revocation Period (and any performance conditions waived), and any Award
Agreements evidencing any such grants of restricted stock shall be deemed
amended to the extent necessary to accomplish this result. Any shares of
restricted stock granted to you less than 12 months prior to the Separation Date
shall be forfeited as of the Separation Date.


(d)The Bank’s obligation to make the payments and to provide the benefits set
forth in Sections 2(a) and (b) above shall cease as of the date of any breach of
your obligations under the restrictive covenants set forth in Sections 11 and 12
hereof. In the event Bank believes there is a violation of Section 11 or 12, the
Bank must give you written notice and opportunity to cure within ten days of
your receipt of the notice. This notice and cure provision only applies to the
cessation of payments and does not affect the Bank’s ability to seek a
protective order against you.


3.General Release.


(a)In consideration of the promises and payments referenced above, to the
fullest extent permitted by applicable law, you hereby release and forever
discharge each Company Entity, and their respective successors and assigns,
current and former officers, agents, board of directors members, representatives
and employees, various benefits committees, and their respective successors and
assigns, heirs, executors and personal and legal representatives, (collectively,
the “OceanFirst Parties,” or individually, an “OceanFirst Party”) from each and
every Claim (as defined below), action or right of any sort which you, your
agents, representatives, estate and/or heirs may have against any of them up
through the date of execution of this Separation Agreement. This releases, and
you intend to give up, all actions, charges, controversies, demands, causes of
action, suits, rights, liabilities, settlements, costs, expenses and/or claims
whatsoever (collectively, “Claims” or individually, a “Claim”), known and
unknown, matured and unmatured, that you have now or may have in the future
resulting from anything that has happened up to the execution of this Separation
Agreement including any Claims for attorney’s fees and expenses and the fees and
expenses of expert witnesses. Without limiting the scope of the foregoing
provision in any way, you specifically release all Claims relating to or arising
out of any aspect of your employment with the Bank or relationship with any
Company Entity or the termination thereof including, but not limited to, any
claim under the Employment Agreement between you and the Company dated as of
April 5, 2017, as subsequently amended, and all releasable Claims under Title
VII of the Civil Rights Act, the Civil Rights Act of 1991 and the laws amended
thereby, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Occupational Safety
and Health Act, the Equal Pay Act, the Family and Medical Leave Act, the New
Jersey Law Against Discrimination, the Conscientious Employee Protection Act,
the New Jersey Family Leave Act, the constitutions of the United States or the
State of New Jersey or any statute or law of the United States or any state
under which you may waive rights, all Claims relating to any plan, policy,
practice or procedure, including any company compensation or benefit plan, all
common law Claims including, but not limited to, wrongful discharge, violation
of public policy, whistleblower/retaliation Claims, breach of express or implied
contract, breach of implied covenant of good faith and fair dealing, negligent
or intentional infliction of emotional distress, negligent hiring/supervision,
defamation, fraud, and tortious interference with contract or prospective
economic advantage, all Claims for any economic loss including entitlement to
profits,


2

--------------------------------------------------------------------------------





back pay, front pay, fringe benefits or any other form of compensation, all
Claims for personal injury, including mental anguish, humiliation, physical or
emotional pain and suffering, psychiatric injury, and damage to name or
reputation, all Claims for any form of compensatory or punitive damages, all
Claims for costs or attorney’s fees, and all Claims arising out of any legal
restrictions on each Company Entity’s right to terminate its employees. Without
waiving any prospective or retroactive rights under the Fair Labor Standards Act
(“FLSA”), you acknowledge that the Bank has properly provided you with all
wages, benefits, and compensation, if any, due to you under the FLSA. You
further understands that, except for the consideration set forth in this
Separation Agreement, this Separation Agreement includes the release of all
claims for any type of financial interest in, or payments from, any Company
Entity or for salary, wages, commissions, bonus, separation or severance
benefits, or any other form of compensation. Notwithstanding the foregoing, such
released claims shall not include any claims based on obligations created by or
reaffirmed in this Separation Agreement, or the payment of salary until the
Separation Date, the payment of accrued but unused vacation in accordance with
Bank policies, your participation in the Bank benefit programs until the
Separation Date. Moreover, nothing in this Section or this Separation Agreement
shall affect your entitlement to any and all vested benefits, including, but not
limited to those under the Bank’s ESOP and 401(k) plan. Nothing in this Section
or in this Separation Agreement, however, releases any claims that are not
waivable by you under applicable law, including any claims for workers
compensation benefits. You acknowledge that notwithstanding any other language
herein, you are free to pursue before the U.S. Equal Employment Opportunity
Commission (“EEOC”) any claim over which that agency has jurisdiction. However,
you hereby expressly waive your right to any additional monetary or other
recovery that otherwise may be available through an EEOC proceeding.


(b)Notwithstanding any other provision of this Agreement, you are not prohibited
in any way from: (a) reporting possible violations of federal, state, or local
law or regulations, including any possible securities law violations, to any
governmental agency or entity, including but not limited to the U.S. Department
of Justice, the U.S. Securities and Exchange Commission (“SEC”), the U.S.
Congress, or any agency Inspector General; (b) participating in any
investigation or proceeding conducted by any federal, state, or local
governmental agency or entity; (c) making any other disclosures that are
protected under the whistleblower provisions of federal, state or local law or
regulations; (d) providing truthful testimony in response to a valid subpoena,
court order, or regulatory request; or (e) otherwise fully participating in any
federal whistleblower programs, including but not limited to any such programs
managed by the SEC and/or the Occupational Safety and Health Administration. You
further acknowledge that you are not required to obtain any prior authorization
of the Company or any other person to make any reports or disclosures described
in the preceding sentence, and you are not required to notify the Company or any
other person that such reports or disclosures have been made. Notwithstanding
any other provision of this Separation Agreement, nothing in this Separation
Agreement limits your right to receive an award for information provided to the
SEC.


4.Acknowledgment of Waiver of Claims Under the Age Discrimination in Employment
Act.


(a)You acknowledge and agree that you are waiving and releasing any and all
rights and claims that you may have under the Age Discrimination in Employment
Act (the “ADEA”) and that this waiver and release is knowing and voluntary.


(b)You acknowledge and agree that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the effective date of this
Separation Agreement.




3

--------------------------------------------------------------------------------





(c)You acknowledge and agree that the provisions for payment and other benefits,
as set forth in this Separation Agreement, exceed any amounts that you are
otherwise entitled to receive from the Company or the Bank.


5.Non-Admission of Liability. This Agreement is not, and shall not be construed
as or deemed to be evidence of, an admission on the part of any party hereto of
any liability or wrongdoing whatsoever. Neither this Separation Agreement, nor
any of the terms hereof, nor any of the negotiations connected herewith, shall
be offered or received in evidence in any proceeding of any kind for any purpose
other than for the limited purpose of enforcing this Separation Agreement.


6.Representations.


(a)You represent that you have not filed or initiated, and promises that you
will not hereafter file or initiate, any compliance review, action or
proceeding, claim, arbitration or lawsuit, or participate in the same,
individually or as a member of a class, against any of the OceanFirst Parties
under any contract (express or implied, other than this Separation Agreement) or
any federal, state or local law, statute or regulation pertaining in any manner
to any of the released Claims. Correspondingly, the Company and the Bank each
represent that no OceanFirst Party has filed or initiated, and the Company and
the Bank each promise that no OceanFirst Party will hereafter file or initiate
any compliance review, action or proceeding, claim, arbitration or lawsuit, or
participate in the same, individually or as a group, against you under any
contract (other than the “Confidentiality Agreement” as defined in Section 12(a)
hereof), express or implied, other than for the limited purpose of enforcing
this Separation Agreement). Additionally, the Company and the Bank each
represent that, to the best of its respective knowledge, information, and belief
after due inquiry, no OceanFirst Party has any Claim against you under any
contract (express or implied) in tort or under any federal, state or local law,
statute or regulation.


(b)You agree and covenant not to voluntarily encourage, assist, cooperate with
or counsel any other individuals, or their agents or attorneys, in asserting any
Claims against any OceanFirst Party (other than for the limited purpose of
enforcing this Separation Agreement). Likewise, each of the Company and the Bank
agree and covenant that no OceanFirst Party will voluntarily encourage, assist,
cooperate with or counsel any other individuals or their agents or attorneys, in
asserting any Claims against you (other than for the limited purpose of
enforcing this Separation Agreement or the Confidentiality Agreement).


(c)You acknowledge that if this Separation Agreement becomes effective, you will
not reapply for employment with the Bank or any other Company Entity.


7.Remedy for Breach of Promise. If you commence, continue, join in, or in any
other manner attempt to assert any of the released Claims against any OceanFirst
Party, or otherwise breaches any of the promises you have made in this
Separation Agreement, you agree that you will reimburse such OceanFirst Party
for all attorneys’ fees incurred by such OceanFirst Party in defending against
such claim, in addition to any other rights of such OceanFirst Party.
Correspondingly, if any OceanFirst Party commences, continues, joins in, or in
any other manner attempts to assert any Claim against you in violation of this
Separation Agreement, or otherwise breaches any of the promises that it has made
to you in this Separation Agreement, then the Company and the Bank jointly and
severally agree that they will reimburse you for all attorneys’ fees incurred by
you in defending against such claim, in addition to any other rights you may
have against any such OceanFirst Party.
8.Non-Disparagement. You agree not to make any negative or disparaging
statements or comments, either as fact or opinion, about any OceanFirst Party,
including, but not limited to, its


4

--------------------------------------------------------------------------------





employees, officers, directors, shareholders, vendors, products, services,
business technologies, market position or performance. For purposes of this
Section 8, the phrase “negative or disparaging statements or comments” includes,
but is not limited to, written or oral comments or statements to the press,
media and/or general public, to current or former employees of any OceanFirst
Party, to industry contacts and/or any individual or entity with whom or with
which any OceanFirst Party has or had a business relationship, which have a
negative connotation or are likely to have a negative effect upon any OceanFirst
Party, regardless of whether such comments or statements are true.
Correspondingly, the OceanFirst Parties will not suffer or permit their
executives, officers, directors, employees or agents to make any negative or
disparaging comments, either as fact or opinion, about you. The parties further
agree that any inquiries from prospective employers concerning you shall be
directed to the Human Resources Department, who shall only provide your dates of
employment; title/job position with the Bank; compensation, indicating that it
is the policy of the Bank to provide only that information.
9.Company Equipment. On or prior to the Separation Date, you shall return all
property belonging to the Company or the Bank in your possession, custody or
control, including, without limitation, Bank issued phones, keys, security
cards, electronically stored information and all Company and Bank documents and
materials. You will be permitted to retain your Bank provided laptop computer
and iPad, and related accessories, provided you certify and the Bank is
satisfied that all Bank related information, documents and data has been
permanently removed from the laptop and iPad. You shall also be permitted to
retain your Bank provided cellular phone, provided that you obtain new service
and migrate the telephone number for the phone to your personal account and
agree to pay all continuing costs and expenses thereof. The parties agree that
the combined fair market value of the laptop computer, iPad and cellphone is
$1,500. Within 15 days of the Separation Date, you shall return the Bank
furnished automobile. In lieu of returning the Bank furnished automobile, you
may purchase the automobile for $35,500, which the parties agree is the fair
market value of the automobile.


10.Review and Revocation.


(a)You understand, acknowledge and agree that you have been advised by this
writing that: (i) you have seven days following re-execution of this Separation
Agreement to revoke this Separation Agreement (the “Revocation Period”); (ii)
you are entering into this Separation Agreement knowingly and voluntarily; and
(iii) Sections 2(a)-(c), 3 and 4 of this Separation Agreement shall not be
effective until expiration of the Revocation Period without revocation.


(b)You may revoke this Separation Agreement by delivering a signed notice of
revocation to the General Counsel of the Company, OceanFirst Financial Corp.,
110 West Front Street, Red Bank, NJ 07760 within seven days after you sign this
Separation Agreement. In that event, this Separation Agreement will be canceled
and void, and you will not be entitled to the benefits provided by Sections
2(a)-(c) of this Separation Agreement.


(c)You acknowledge that this Separation Agreement is written in a manner that
you understand, you have fully read this Separation Agreement, and that you have
been given at least 21 days to review this Separation Agreement. You certify
that you have been advised by this writing to consult an attorney prior to
executing and re-executing this Separation Agreement, and that you have had the
opportunity to obtain all advice and information that you deem necessary with
respect to the matters covered by this Separation Agreement, including the
opportunity to consult with legal counsel or anyone else of your choosing.




5

--------------------------------------------------------------------------------





(d)The Company and the Bank each acknowledge that it: (i) has read this
Separation Agreement; (ii) understands all the terms and conditions of this
Separation Agreement; (iii) has entered into this Separation Agreement of its
own free will and volition; (iv) has had the opportunity to obtain all advice
and information that it deems necessary with respect to the matters covered by
this Separation Agreement, including the opportunity to consult with legal
counsel or anyone else of its choosing; and (v) has obtained all necessary
corporate or other authorization needed for its due, proper and binding
execution and delivery of this Separation Agreement.


11.Consultation.


(a)You agree to assist the Company and the Bank, at the request of the Company’s
Chief Executive Officer, for up to 20 hours per week on average until December
31, 2019, and as he is reasonably able until July 31, 2021, in providing
continued cooperation with the Company and the Bank in ensuring an orderly
transition of leadership roles at the Company Entities. Such cooperation shall
generally entail assistance with employee and customer retention by the Bank,
and may include, without limitation, the following:


(i)
assisting to resolve disputes;



(ii)
meeting with regulators to address regulatory concerns regarding technology
infrastructure and governance;



(iii)
assisting with the selection and negotiation of key technology agreements;



(iv)
consulting on systems integration for mergers and acquisitions;



(v)
assisting the Bank with maintaining its key customer relationships, including
without limitation preparing Bank personnel to lead the customer relationships;
and



(vi)
cooperating in activities involving leadership transition, recruitment, and
oversight of business units.



(b)In addition, you agree to cooperate fully with the Company Entities and their
directors, officers, employees, and agents (“Persons”) and its or their
respective counsel for no additional compensation (except that you shall be
reimbursed by the Company or the Bank for your reasonable out-of-pocket meal,
travel and lodging expenses incurred in connection with providing assistance to
the Company Entities pursuant to this Section 11(b)), in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which you were involved or of which you have knowledge by providing
truthful information, provided that such cooperation does not unreasonably
interfere with your then current professional and personal commitments. Included
in such cooperation will be meetings with Persons or their counsel, at mutually
convenient times, at the offices of the Company. In the event that at any time
the Company concludes that your interests and those of the Company are in
conflict, we will so advise you and provide you with an opportunity to consider
whether you wish to be represented, at your own cost, by counsel at further
meetings. Absent such determination, these meetings will be confidential, with
participants limited to you, and Persons or their counsel. Nothing in this
provision precludes from consulting with your own counsel, at your own expense,
at any time you deem appropriate.




6

--------------------------------------------------------------------------------





(c)You agree to render the services required under Sections 11(a) and (b) above
for no additional compensation. ýThe Company agrees to promptly reimburse you
for reasonable out of pocket expenses necessarily incurred by you, in
connections with your cooperation pursuant to Sections 11(a) and (b) above, with
the exception of any expenses for your personal counsel, should you decide to
retain or consult counsel in connection with the Company’s request for
cooperation.


(d)You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment by any Company Entity, you will give prompt notice of such request to
the General Counsel of the Company, OceanFirst Financial Corp., 110 West Front
Street, Red Bank, NJ 07760, and will provide the Company Entity with a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure before making such disclosure.  In the event that the Company
believes the interests of you and the interest of the Company are sufficiently
aligned so as to permit Company counsel to also act as counsel for you, the
Company may, at its option, direct its counsel, at the Company’s expense, to
undertake such dual representation with appropriate disclosure and consent. If
you decline that offer and retain personal counsel, such representation will be
at your cost. Nothing in this Section shall require you to violate your
obligation to comply with valid legal process.


12.Confidentiality, Noncompetition and Nonsolicitation.


(a)The parties agree that the confidentiality, noncompetition and
nonsolicitation provisions found in the Confidentiality and Employee Restriction
Agreement (the “Confidentiality Agreement”) between you and the Company, dated
as of April 5, 2017, as subsequently amended, shall continue to apply after the
Separation Date and you agree to comply with the terms of the Confidentiality
Agreement. Notwithstanding the foregoing, the Company will consider waiving the
restrictions in paragraph 5 of the Confidentiality Agreement on a case-by-case
basis. You should submit any such request to the General Counsel of the Company,
OceanFirst Financial Corp., 110 West Front Street, Red Bank, NJ 07760. The
Company will reach a decision on a waiver request within seven days of
submission, will not unreasonably withhold the grant of a waiver, and will deny
a waiver request only if the proposed activities set forth in the waiver request
would cause the Company substantial competitive harm.


(b)In the event of a breach or threatened breach of this Section 12, the Company
or Bank will be entitled to an injunction restraining you from any act or
threatened act which would violate Section 12. Nothing herein will be construed
as prohibiting the Company or Bank from pursuing other remedies available to the
Company or Bank for such breach or threatened breach, including the recovery of
damages from you.


13.Indemnification. You shall be indemnified as provided under the Bank’s
charter and bylaws and any applicable laws in each case to the fullest extent 
permitted by applicable laws, including the rules and regulations of its
applicable federal regulator, if you are made a party, or are threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, in connection with acts or omissions occurring
during your tenure with the Bank, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
you in connection therewith.


14.Severability. The provisions of this Separation Agreement are severable. If
any part of this Separation Agreement is found to be unlawful or unenforceable
for any reason, the other provisions or parts thereof shall remain fully valid
and enforceable, and the provision found unenforceable shall be enforced to the
fullest extent permitted by law.


7

--------------------------------------------------------------------------------





15.Construction. This Separation Agreement is not intended, and shall not be
construed, as an admission that either you or the Company Entities and Persons
have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever. Should any provision of this Separation Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Separation Agreement shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document. Section and paragraph headings contained herein are for convenience
only and shall not in any way affect the interpretation, construction or
enforceability of any provision of this Separation Agreement.


16.Successors and Assigns. This Separation Agreement is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.


17.Arbitration. You agree to waive your right to seek remedies in court,
including any right to a jury trial. Except as provided in the next paragraph
below, to the fullest extent permitted by law, the parties agree that any
dispute between you and any Company Entity, including without limitation any
dispute arising out of, relating to or in connection with this Separation
Agreement, shall be resolved exclusively through binding arbitration conducted
under the auspices of JAMS pursuant to its Arbitration Rules and Procedures. The
arbitration hearing shall be held in the County of Monmouth, New Jersey.
Disputes shall not be resolved in any other forum or venue. The arbitration
shall be conducted by an impartial AAA arbitrator (or other mutually agreeable
person) whose decision will be final.


The only disputes or claims that are not subject to arbitration are any claims
by you for workers’ compensation or unemployment benefits, and any claim by you
for benefits under an employee benefit plan that provides its own arbitration
procedure. Also, the Company or the Bank may seek injunctive relief in court in
appropriate circumstances pursuant to the Confidentiality Agreement, and such
claims will not be deemed to require arbitration under this Section.
The arbitration procedure will afford you and the Company Entities the full
range of statutory remedies, based on the statutes of limitations that would
apply to the specific claims asserted as if they were asserted in court. The
Company will pay all costs that are unique to arbitration, except that the party
who initiates arbitration will pay the filing fee charged by AAA. You and the
Company shall be entitled to discovery sufficient to adequately arbitrate their
claims, including access to essential documents and witnesses, as determined by
the arbitrator and subject to limited judicial review. In order for any judicial
review of the arbitrator’s decision to be successfully accomplished, the
arbitrator will issue a written decision that will decide all issues submitted
and will reveal the essential findings and conclusions on which the award is
based. The substantially prevailing party will be entitled to reimbursement of
attorneys’ fees and costs of the arbitration proceeding. For purposes of this
Section, the prevailing party means the party determined by the court to have
most nearly prevailed in the proceedings, even if that party does not prevail in
all matters, and does not necessarily mean the party in whose favor the judgment
is actually rendered.
18.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New Jersey, without reference to
principles of choice of law or conflicts of law.


19.Multiple Counterparts. This Separation Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all parties hereto, notwithstanding that all such parties are not signatories to
this original or same counterpart. Receipt by facsimile or electronic


8

--------------------------------------------------------------------------------





transmission of any executed signature page to this Separation Agreement shall
constitute effective delivery of such signature page.


20.Section 409A. This Separation Agreement will be construed and administered to
preserve the exemption from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”). Any payments pursuant to Section 2(a) hereof made from
Separation Date through ýMarch 15 of the calendar year following the Separation
Date are intended to qualify as short-term deferrals pursuant to Treasury
Regulation Section 1.409A-1(b)(4), and any such payments made after such March
15 are intended to constitute ýpayments at specified times or pursuant to a
fixed schedule pursuant to Treasury Regulation Section 1.409A-3(i)(1)(i). It is
intended that all payments hereunder shall comply with Section 409A and the
regulations promulgated thereunder so as not to subject you to payment of
interest or any additional tax under Section 409A. In furtherance thereof, if
payment or provision of any amount or benefit hereunder that is subject to
Section 409A at the time specified herein would subject such amount or benefit
to any additional tax under Section 409A, the payment or provision of such
amount or benefit shall be postponed to the earliest commencement date on which
the payment or provision of such amount or benefit could be made without
incurring such additional tax. It is understood and agreed that you are
responsible for consulting with your tax advisor regarding the potential impact
of Code Section 409A regarding the pay and benefits provided herein. It is also
understood and agreed that the Company Entities are not responsible for any
adverse consequence from the application of Code Section 409A to the pay and
benefits provided herein. Each payment under this Separation Agreement shall be
treated as a separate payment for purposes of Code Section 409A. In no event may
you, directly or indirectly, designate the calendar year of any payment to be
made under this Separation Agreement. If you are a “specified employee” (within
the meaning of Code Section 409A), then any payments that are required to be
made to you pursuant to this Separation Agreement that constitute the deferral
of compensation (within the meaning of Treasury Regulations Section 1.409A-1(b)
and that would in the absence of this Section 20 have been paid to you within
six months and one day of the Separation Date shall not be paid to you during
such period, but shall instead be accumulated and paid to you in a lump sum on
the earlier of (i) the day after the date that is six months from the Separation
Date and (ii) if you shall die prior to the expiration of such six-month period,
as soon as practicable following the date of your death. All reimbursements and
in-kind benefits that constitute deferred compensation within the meaning of
Code Section 409A provided under this Separation Agreement shall be made or
provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Bank under
this Separation Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Bank is obligated to pay
or provide in any given calendar year shall not affect the in-kind benefits that
the Bank is obligated to pay or provide in any other calendar year; and (iii)
your right to have the Bank pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit.


21.Notices. All notices or other communications required or otherwise given
pursuant to this Separation Agreement shall be in writing and shall be: (a)
personally delivered; (b) delivered by overnight courier; (c) mailed by
registered or certified mail, postage prepaid, with return receipt requested; or
(d) emailed, provided such email is followed by a hard copy sent by one of the
methods set forth in (a) through (c) within three business days of the date of
the email, addressed as follows:




9

--------------------------------------------------------------------------------





If to You:
Joseph R. Iantosca
        
With a copy to:    
Sonnenblick Parker & Selvers, PC
4400 US Highway 9 South, Suite 3000
Freehold, NJ 07728
Attention: Peter G. Licata, Esq.
Email: plicata@spspc.com
If to the Company:
OceanFirst Financial Corp.
110 West Front Street
Red Bank, NJ 07760
Attention: Steven J. Tsimbinos, Executive Vice President, General Counsel &
Corporate Secretary
Email: stsimbin@oceanfirst.com


If to the Bank:
OceanFirst Bank N.A.
110 West Front Street
Red Bank, NJ 07760
Attention: Steven J. Tsimbinos, Executive Vice President, General Counsel &
Corporate Secretary
Email: stsimbin@oceanfirst.com
Any notice or other communication given hereunder shall be deemed to have been
given or delivered, if personally delivered or emailed (provided an accompanying
hard copy is sent pursuant to the terms of this Section 21), upon delivery, if
sent by overnight courier, on the first business day of the Bank after being
sent, and if sent by mail, on the third business day of the Bank after mailing.
Each party shall be entitled to rely on all communications which purport to be
given on behalf of any other party hereto and purport to be signed by an
authorized signatory of such party or the above indicated attorneys.
Any party may change the person or address to whom or which notices are to be
given hereunder, by notice duly given hereunder; provided, however, that any
such notice shall be deemed to have been given hereunder only when actually
received by the party to which it is addressed.
22.Entire Agreement. You acknowledge that this Separation Agreement constitutes
the complete understanding between the Company, the Bank and you, and,
supersedes any and all agreements, understandings, and discussions, whether
written or oral, between you and any of the Company Entities and Persons,
excluding the Confidentiality Agreement, but including the Employment Agreement
and the Executive Change in Control Agreement, each between you and the Company
dated as of April 5, 2017, as subsequently amended, which shall terminate on the
Separation Date.  No other promises or agreements shall be binding on any
Company Entity unless in writing and signed by both the Company Entity and you
after the date of this Separation Agreement.


SIGNATURES


10

--------------------------------------------------------------------------------







June 6, 2019                        /s/ Joseph R. Iantosca
Date                            Joseph R. Iantosca




June 6, 2019                        OCEANFIRST BANK, N.A.
Date                            


By: Christopher D. Maher
Title: Chief Executive Officer
June 6, 2019                        OCEANFIRST FINANCIAL CORP.
Date                            


    
By: Christopher D. Maher
Title: Chief Executive Officer








11

--------------------------------------------------------------------------------





Re-execution of Agreement by Employee
on or after the Separation Date of
____________, 2019


RE-EXECUTION OF THIS
DOCUMENT IS A RELEASE OF
ALL CLAIMS - READ CAREFULLY
BEFORE SIGNING
DATED: __________________
_________________________________
Joseph R. Iantosca








12